Pursuant to a stipulation for settlement whereby plaintiffs agreed to accept $125,000 to settle this action by fully releasing defendant from all claims for the manufacture or use by or for the United States of all inventions covered by the patent in suit up to the date of final judgment and by granting to defendant a fully paid-up license under the patent from said final judgment date up to the date of expiration, the court on June 8, 1973 entered judgment for plaintiffs in the sum of $125,000. (This is a belated report of the judgment order.)